GEAR POSITIONING DEVICE, STRESS MEASUREMENT SYSTEM, GEAR POSITIONING METHOD, AND STRESS MEASUREMENT METHOD



REASONS FOR ALLOWANCE


In response to the claims as set forth in the preliminary amendment dated June 05, 2020, claims 1 - 23 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a gear positioning device comprising the combination of:
a displacement meter configured to continuously or periodically acquire a measurement value representing a distance between a reference point located outside the gear and an outer peripheral surface of the gear while rotating the gear; and
a control device configured to set a part of the outer peripheral surface of the gear as a measurement object on the basis of a rotation angle of the gear, the measurement value, and a predetermined reference value and to control the rotation drive mechanism so that the measurement object is disposed at a reference position,
in combination with the remaining limitations of the claim.

Claims 2 - 12 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 13 has been found to be allowable over the prior art because the prior art fails to teach or suggest a gear positioning method comprising the steps of:
continuously or periodically acquiring a measurement value representing a distance between a reference point located outside the gear and an outer peripheral surface of the gear while rotating the gear; and
setting a part of the outer peripheral surface of the gear as a measurement object on the basis of a rotation angle of the gear, the measurement value, and a predetermined reference value and adjusting the rotation angle of the gear so that the measurement object is disposed at a reference position,
in combination with the remaining limitations of the claim.

Claims 14 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 13.

Independent claim 21 has been found to be allowable over the prior art because the prior art fails to teach or suggest a stress measurement method of measuring a residual stress of an outer peripheral surface of a gear by a stress measurement device including an X-ray irradiation unit configured to radiate an X-ray to a part of the outer peripheral surface of the gear, a first detection element configured to detect an X-ray diffracted in the part of the outer peripheral 

surface of the gear at a first detection position, and a second detection element configured to detect an X-ray diffracted in the part of the outer peripheral surface of the gear at a second detection position different from the first detection position, the stress measurement method comprising steps of:
continuously or periodically acquiring a measurement value representing a distance between a reference point located outside the gear and an outer peripheral surface of the gear while rotating the gear; and
setting a part of the outer peripheral surface of the gear as a measurement object on the basis of a rotation angle of the gear, the measurement value, and at least one predetermined reference value and adjusting the rotation angle of the gear so that the measurement object is disposed at a position facing the X-ray irradiation unit,
in combination with the remaining limitations of the claim.

Claims 22 - 23 have been found to be allowable due to, at least, the claims’ dependency on claim 21.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.







/Eric S. McCall/Primary Examiner
Art Unit 2856